In a tax certiorari proceeding pursuant to RPTL article 7, the appeal is from an order and judgment (one paper) of the Supreme Court, Dutchess County (Palella, J.), dated November 9, 1995, which, inter alia, reduced the assessment of the petitioner’s real property for the 1992 tax year.
Ordered that the judgment is affirmed, with costs.
A review of the appraisal report prepared by the petitioner’s appraiser reveals that it complies with 22 NYCRR 202.59 (g) (2). It clearly contains a statement of the method of appraisal relied on, the conclusion as to value reached by the appraiser, and the facts, figures, and calculations by which that conclusion was reached.
We have considered the appellants’ remaining contention and find it to be without merit. Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.